EXHIBIT 10.14

 

AMENDED AND RESTATED AGREEMENT

 

This Amended and Restated Agreement (“Agreement”), is made as of November 21,
2003, by and between LESLIE’S POOLMART, INC., a Delaware corporation (“LPM”),
and DONALD J. ANDERSON (“Mr. Anderson”).

 

Recitals

 

A. LPM and Mr. Anderson are parties to that certain Agreement dated as of May 1,
2000 (the “Original Agreement”), pursuant to which LPM employed Mr. Anderson as
the Executive Vice President and Chief Financial Officer of LPM.

 

B. LPM and Mr. Anderson wish continue that employment relationship and to
memorialize certain understandings between the parties in regards to Mr.
Anderson’s continuing employment.

 

C. This Agreement amends and restates the Original Agreement in its entirety.

 

A G R E E M E N T

 

Accordingly, the parties agree as follows:

 

1. Compensation.

 

(a) Salary. Mr. Anderson’s annual salary shall be $300,000.00, less normal
withholdings, payable in accordance with LPM’s usual and standard payroll
practices.

 

(b) Bonus. Mr. Anderson shall participate in LPM’s bonus plan applicable to top
executives, with a target bonus for each year of not less than 50% of his base
salary in effect at the end of such year. The bonus shall be paid promptly upon
completion of LPM’s year-end audit for such year.

 

(c) Cash Allowances. LPM shall pay Mr. Anderson an annual cash allowance for
expenses that relate to his employment but which might be considered partially
or wholly personal in nature. The allowance shall be $15,000, increased annually
by 5%, plus the amount necessary to gross Mr. Anderson up for any and all tax
liabilities incurred by Mr. Anderson as result of the allowance (so that Mr.
Anderson receives, in the first year for example, $15,000 after payment of
applicable taxes). In addition, LPM shall pay all expenses relating to Mr.
Anderson’s reasonable out-of-pocket legal and accounting expenses incurred in
connection with the preparation and negotiation of this Agreement, also grossed
up for any taxes that may apply.

 

2. Exclusivity of Employment. During the term of Mr. Anderson’s employment with
LPM, Mr. Anderson will devote himself full-time to the interests of LPM and
shall not, at any time or place, either directly or indirectly, engage in any
business enterprise which would interfere with the performance of Mr. Anderson’s
duties as the Executive Vice President and Chief Financial Officer of LPM.

 



--------------------------------------------------------------------------------

3. [INTENTIONALLY OMITTED]

 

4. Fringe Benefits. Mr. Anderson shall receive fringe benefits such as four (4)
weeks of vacation each year (accruing pursuant to LPM’s company policy),
personal and sick leave, disability, medical and life insurance and other
benefits consistent with the then-current policies of LPM and equal to those
benefits extended to the senior executives of LPM.

 

5. Severance. If Mr. Anderson’s employment is terminated for any reason other
than Mr. Anderson’s death, disability, Just Cause (as defined below) or pursuant
to LPM’s retirement policy, LPM shall pay him a lump-sum cash amount equal to
200% of the sum of (i) his base salary in effect at the time of termination,
(ii) the greater of his target bonus for such year and the average of his
bonuses for the prior two years, (iii) an amount equal to the monthly premium
payable by Mr. Anderson for health and medical-care insurance coverage of Mr.
Anderson and his dependents for coverage period required under COBRA and (iv) an
amount equal to the monthly premium payable by Mr. Anderson for health and
medical-care insurance coverage of Mr. Anderson and his dependents for coverage
period after the expiration of COBRA period multiplied by 6, provided, however,
that the amount of such premium will be capped at 150% of the premium that was
payable under COBRA. Such payment shall be made at the time Mr. Anderson’s
employment terminates or at such later time as the amount of such payment
becomes reasonably determinable.

 

For the purpose of this section, a termination for “Just Cause” shall mean a
termination of employment for any of the following reasons:

 

(i) Mr. Anderson’s conviction of a felony, without the right of further appeal,
which has an adverse impact on LPM or which involves the material
misappropriation of LPM’s assets;

 

(ii) an intentional or grossly negligent violation by Mr. Anderson of any
reasonable policy of the Board of Directors of LPM that results in material
damage to LPM and which, if curable, after notice to do so, Mr. Anderson fails
to correct within a reasonable time; or

 

(iii) the performance of services by Mr. Anderson for any other company, entity,
or person which directly competes with LPM during the time Mr. Anderson is
employed by LPM, without the written approval of the Board of Directors of LPM.

 

Further, Mr. Anderson shall be entitled to all of the severance set forth in
this Section 5 if Mr. Anderson terminates his employment with LPM for “Good
Reason.” Mr. Anderson shall be entitled to terminate his employment for “Good
Reason” only upon:

 

(i) written notice of such termination to LPM, effective within 30 days after
being notified that Mr. Anderson is required by LPM to relocate from his
existing home due to the relocation of the corporate office; or

 

(ii) written notice of such termination to LPM, provided such notice is given no
later than 15 days from the earlier of (1) the date of execution of a definitive

 

-2-



--------------------------------------------------------------------------------

agreement for or the consummation of a Change of Control (provided that the
termination will only be effective upon consummation of the Change of Control)
and (2) the consummation of a Change of Control. “Change of Control” shall mean,
a sale by the Green Equity Investors II, L.P. of a majority of the voting
securities of LPM or by LPM of substantially all of its business or assets, or
the consolidation or merger of LPM with another entity (other than a
consolidation or merger in which a majority of the stockholders of LPM comprises
a majority of the holders of voting securities of the surviving entity or the
entity that controls such entity).

 

6. Death or Disability. For purposes of this Agreement, Mr. Anderson will be
considered “disabled” when Mr. Anderson is unable to perform the essential
functions of Mr. Anderson’s job, with or without reasonable accommodation, for a
period of 12 workweeks or more in a rolling 12-month period. Mr. Anderson
acknowledges that, given his position, it would be unreasonable and/or an undue
hardship for LPM to be without an individual able to perform the essential
functions of Mr. Anderson’s position for any longer period of time. If Mr.
Anderson’s employment is terminated as a result of disability or in the case of
death, Mr. Anderson or his estate shall be entitled to receive (i) any unpaid
base salary that had been earned or would have been earned through the end of
the month of termination; (ii) 18 months of Mr. Anderson’s base salary paid in
installments in accordance with LPM’s normal payroll procedures; and (iii) a
pro-rata portion of the bonus to which he would otherwise have been entitled for
the year, based on the number of months in the year of termination during which
he was employed, to be paid at such time bonuses are paid to other executives;
(iv) a pro-rata portion of his cash allowance for the year; (v) any
reimbursements to which he is entitled; (vi) compensation for accrued but unused
vacation; (vii) continuation of health insurance coverage for Mr. Anderson’s
dependents at LPM’s expense for 18 months under COBRA; and (viii) any other
amounts or benefits due after the termination of employment under the terms of
other agreements, awards, plans’ arrangements, policies or programs.

 

7. Dispute Resolution. This Agreement shall be governed and construed in
accordance with the laws of the state of Mr. Anderson’s principal place of
employment. Mr. Anderson and LPM agree that any and all disputes, controversies
or claims of any nature between them including, without limitation, any disputes
arising out of or concerning this Agreement, Mr. Anderson’s employment or his
termination shall be determined exclusively by final and binding arbitration
before a single arbitrator located in the same county as Mr. Anderson’s
principal place of employment, administered by the American Arbitration
Association (“AAA”) under the National Rules For Resolution Of Employment
Disputes of the AAA, and that judgment upon the award of the arbitrator may be
rendered in any court of competent jurisdiction. This includes any claims Mr.
Anderson may have against LPM or against LPM’s officers, directors, employees or
agents in their capacity as such or otherwise. The arbitrator shall be a former
jurist or an attorney with substantial experience in employment matters and
mutually agreed to by the parties in their reasonable discretion. This agreement
to arbitrate does not include claims covered by unemployment insurance and
workers’ compensation statutes.

 

-3-



--------------------------------------------------------------------------------

The arbitrator’s authority and jurisdiction shall be limited to determining the
dispute in arbitration in conformity with law to the same extent as if such
dispute were determined as to liability and remedy by a court without a jury.
The arbitrator shall render an award which shall include a written statement of
opinion setting forth the arbitrator’s findings of fact and conclusions of law.
MR. ANDERSON AND LPM EXPRESSLY WAIVE ALL RIGHTS TO A JURY TRIAL IN COURT ON ALL
STATUTORY OR OTHER CLAIMS.

 

8. Golden Parachute Tax Gross-up

 

(a) Application of Gross-up. All payments and benefits provided to Mr. Anderson
by LPM are intended to be reasonable compensation for services by Mr. Anderson,
and LPM intends that Mr. Anderson receive the full economic benefit of such
payments and benefits. In the event that it is determined that any payment or
benefit provided by LPM to or for the benefit of Mr. Anderson, either under this
Agreement or otherwise, and regardless of under what plan or arrangement it was
made, will be subject to the excise tax imposed by section 4999 of the Code or
any successor provision (“section 4999”), LPM will, prior to the date on which
any amount of the excise tax must be paid or withheld, make an additional
lump-sum payment (the “gross-up payment”) to Mr. Anderson. The gross-up payment
will be sufficient, after giving effect to all federal, state and other taxes
and charges (including interest and penalties, if any) with respect to the
gross-up payment, to make Mr. Anderson whole for all taxes (including
withholding taxes) and any associated interest and penalties, imposed under or
as a result of section 4999.

 

(b) Determinations. Determinations under this Section will Section will be made
by LPM’s tax accountants unless Mr. Anderson has reasonable objections to the
use of that firm, in which case the determinations will be made by a comparable
firm chosen by Mr. Anderson after consultation with LPM mutually acceptable to
both parties (the firm making the determinations to be referred to as the
“Firm”). The determinations of the Firm will be binding upon LPM and Mr.
Anderson except as the determinations are established in resolution (including
by settlement) of a controversy with the Internal Revenue Service to have been
incorrect. LPM will pay all fees and expenses of the Firm.

 

(c) Controversy with IRS. If the Internal Revenue Service asserts a claim that,
if successful, would require LPM to make a gross-up payment or an additional
gross-up payment, LPM and Mr. Anderson will cooperate fully in resolving the
controversy with the Internal Revenue Service. LPM will make or advance such
gross-up payments as are necessary to prevent Mr. Anderson from having to bear
the cost of payments made to the Internal Revenue Service in the course of, or
as a result of, the controversy. The Firm will determine the amount of such
gross-up payments or advances and will determine after resolution of the
controversy whether Mr. Anderson must return any advances must be returned by
Mr. Anderson to LPM. LPM will bear all expenses of the controversy and will
gross Mr. Anderson up for any additional taxes that may be imposed upon Mr.
Anderson as a result of its payment of such expenses.

 

-4-



--------------------------------------------------------------------------------

(d) Cooperation with LPM. Mr. Anderson shall notify LPM promptly (in any event
no less than 10 days following receipt thereof) and in writing of any proposed
or final claim by the Internal Revenue Service that, if successful, would
require the payment by LPM of any amount under this Section 8. Mr. Anderson
shall not pay such claim prior to the expiration of the thirty (30) calendar day
period following the date on which Mr. Anderson gives such notice to LPM (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If LPM notifies Mr. Anderson in writing prior to the
expiration of such period that LPM desires to contest such claim (or if Mr.
Anderson pays the related taxes within such shorter period and LPM requests,
within such thirty (30)-day period, that Mr. Anderson claim a refund of some or
all of such taxes), then Mr. Anderson shall:

 

(i) give LPM any information reasonably requested by LPM relating to such claim,

 

(ii) take such action in connection with contesting such claim or claiming such
refund as LPM shall reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by LPM,

 

(iii) cooperate with LPM in good faith in order effectively to contest such
claim or pursue such refund, and

 

(iv) permit LPM to participate in any proceedings relating to such claim;

 

provided, however, that LPM shall bear and pay directly all costs and expenses
incurred in connection with such contest or refund claim (including, but only to
the extent reasonably incurred, out-of-pocket costs and expenses incurred by Mr.
Anderson), and shall indemnify and hold Mr. Anderson harmless, on an after-tax
basis, for any excise tax or income tax imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this subsection 8(d), LPM shall control all proceedings
taken in connection with such contest, and, at its sole discretion, may pursue
or forgo any and all administrative appeals, proceedings, hearings and
conferences with the applicable taxing authority in respect of such claim and
may, at its sole discretion, either direct Mr. Anderson to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and Mr.
Anderson agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as LPM shall determine. If the advancement described below is
permitted under applicable law, LPM may direct Mr. Anderson to pay such claim
and sue for a refund, and shall advance the amount of such payment to Mr.
Anderson, on an interest-free basis, and shall indemnify and hold Mr. Anderson
harmless, on an after-tax basis, from any excise tax or income tax imposed with
respect to such advance or with respect to any imputed income in connection with
such advance; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Mr. Anderson
with respect to which such contested amount is claimed to be due (other than any
such extension arising by operation of law) is limited solely to such contested
amount or issues. Furthermore,

 

-5-



--------------------------------------------------------------------------------

LPM’s control of the contest shall be limited to issues with respect to which
the payment under this Section 8 would be payable hereunder, and Mr. Anderson
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

 

(e) If, after the receipt by Mr. Anderson of a payment under this Section 8 or
an amount advanced by LPM pursuant to subsection 8(d), Mr. Anderson becomes
entitled to receive any refund with respect to the excise tax to which such
payment relates or with respect to such claim, Mr. Anderson shall promptly pay
to LPM the amount of such refund (together with any interest paid or credited
thereon after Taxes applicable thereto), less any taxes required to be paid by
Mr. Anderson with respect to the receipt thereof. If, after the receipt by Mr.
Anderson of an amount advanced by LPM pursuant to this Section 8 a determination
is made that Mr. Anderson shall not be entitled to any refund with respect to
such claim and LPM does not notify Mr. Anderson in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) calendar
days after LPM’s receipt of notice of such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall be offset, to the extent thereof, against the amount of payment
required to be paid. LPM may request that Mr. Anderson pursue a refund of any
payment under this Section 8, and in such case the provisions of subsection 8(d)
and this subsection 8(e) shall govern the pursuit of such refund.

 

(f) Notwithstanding any other provision of this Section 8, LPM may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of Mr. Anderson, all or any portion
of any payment and Mr. Anderson hereby consents to such withholding.

 

(g) LPM’s obligations under this Section 8 will survive the termination of the
Employment Period and any termination of this Agreement. Mr. Anderson shall
cooperate as reasonably requested by LPM in order to reduce the amount of any
payments or benefits to Mr. Anderson that would be subject to the tax imposed by
section 4999.

 

9. Confidentiality and Non-Solicitation. Mr. Anderson recognizes that Mr.
Anderson will have access to trade secrets and proprietary information of LPM,
and he recognizes that should such information be revealed to a competitor, LPM
would be materially damaged in an amount difficult to calculate. During the term
of his employment and thereafter, Mr. Anderson promises not to disclose or use
or induce or assist in the disclosure or use any trade secrets and proprietary
information of LPM, except during the term of employment he may disclose such
secrets and information solely for the benefit of LPM. Mr. Anderson promises
that, during the term of his employment and for one (1) year after termination
of his employment with LPM, regardless of the reason for such termination, he
shall not, directly or indirectly, on his behalf or the behalf of any other
person or entity, solicit any customers of LPM to cease to do business or to
reduce the amount of business with LPM or to do business with another company
that is a competitor of LPM or solicit any person who is an employee of LPM to
terminate such employment.

 

-6-



--------------------------------------------------------------------------------

10. Entire Agreement/Modifications. This Agreement constitutes the entire
agreement of the parties with respect to Mr. Anderson’s employment with LPM. It
supersedes any prior agreement, statement or representation. It may be modified
only by written instrument executed by the party against which the modification
is asserted. Failure to require performance of any provision shall not affect
the right at a later time to enforce the same. No waiver by either party of a
breach, whether by conduct or otherwise, shall be construed as a further or
continuing waiver of any such breach. Termination of Mr. Anderson’s employment
at any time will not terminate those provisions of this Agreement imposing
obligations that, by character or design must be performed after such
termination of the employment.

 

11. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12. Expiration of Agreement. Unless renewed or extended by mutual written
agreement of the parties hereto, this Agreement will automatically expire on the
fifth anniversary of the date hereof. If LPM’s employment of Mr. Anderson is
terminated prior to the expiration of this agreement, those provisions of this
Agreement imposing obligations that by character or design must continue to be
performed after the fifth anniversary of this Agreement shall survive the
expiration of this Agreement.

 

13. Withholding. All amounts or benefits payable hereunder shall be subject to
applicable tax withholding, and the withholding of any such amounts shall be
treated as payment thereof to Mr. Anderson for purposes of determining whether
all amounts required hereunder to be paid have been paid. Withholding of tax
from any non-cash amounts or benefits that are subject to withholding may be
made from cash amounts otherwise payable to Mr. Anderson.

 

[signature page follows]

 

-7-



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement as of this 21st day of November
2003.

 

LESLIE’S POOLMART, INC.

         

DONALD J. ANDERSON

/s/    LAWRENCE H. HAYWARD                    /s/    DONALD J. ANDERSON        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name:

Title:

 

Lawrence H. Hayward

President and CEO

           

 

-8-